DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Benefit of priority under 35 U.S.C. 371, 35 U.S.C. 120 and 35 U.S.C. 119(d) is acknowledged and accepted.

Drawings
The drawings with 1-4 Sheets of Figs. 1-9 received on 7/6/2020 are acknowledged and accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites for a lenticular lens grating the same formula as the slit grating in Claim 7. Lenticular lens grating brings into picture the refractive index of the lens when calculating the formula, which is not accounted for in the formula for the lenticular lens grating in claim 19. For example, prior art Niioka et al (US 2012/0113100 A1, used in rejection below) teaches the relationship n.sinɑ =  sinβ (math 5, p166) where ɑ,β,are the angles of entering and emerging of the ray of light from the display, as in fig 5. Hence the calculation of the formula might be erroneous. The specification also does not distinguish between the slit grating and the lenticular lens grating formulae. For the purposes of examination, the formula for the lenticular lens grating is interpreted to be for a slit grating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10,12-18,20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,10, 13-18,24, of U.S. Patent No. 10739612 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
#16/921266
US Patent No. 10739612 (#15/124154)
Claim 1
A three dimensional (3D) display device, comprising a two dimensional (2D) display panel and a slit grating superimposed on the 2D display panel, wherein the 2D display panel includes a plurality of subpixels sequentially arranged in a row direction and a column direction; the slit grating includes a plurality of light-transmitting strips and a plurality of light-shielding strips which are parallel to each other and alternately and periodically arranged;

an angle formed by a central axis of each of the light-shielding strips and the column direction is an acute angle; and



an area between the central axes of two adjacent light-shielding strips is divided into a first subarea disposed on a first side and a second subarea disposed on a second side by a central axis of a light-transmitting strip between the two adjacent light-shielding strips; subpixels whose area falling into the first subarea is greater than 1/2 subpixel area are first viewpoint subpixels; and subpixels whose area falling into the second subarea is greater than 1/2 subpixel area are second viewpoint subpixels.
Claim 8:
wherein an interval in the row direction between central axes of adjacent light-shielding strips is equal to a size in the row direction of an odd number of subpixels, and the odd number is three or more.
Claim 1
A three dimensional (3D) display device, comprising a two dimensional (2D) display panel and a slit grating superimposed on the 2D display panel, wherein the 2D display panel includes a plurality of subpixels sequentially arranged in a row direction and a column direction; the slit grating includes a plurality of light-transmitting strips and a plurality of light-shielding strips which are parallel to each other and alternately and periodically arranged;

an angle formed by a central axis of each of the light-transmitting strips or a central axis of each of the light-shielding strips and the column direction is an acute angle;


an area between the central axes of two adjacent light-shielding strips is divided into a first subarea disposed on a first side and a second subarea disposed on a second side by a central axis of a light-transmitting strip between the two adjacent light-shielding strips; subpixels whose area falling into the first subarea is greater than 1/2 subpixel area are first viewpoint subpixels; and subpixels whose area falling into the second subarea is greater than 1/2 subpixel area are second viewpoint subpixels;

an interval between central axes of adjacent light-transmitting strips or an interval between central axes of adjacent light-shielding strips is equal to a size of an odd number of subpixels in the row direction, and the odd number is three or more;
Claim 2:
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels.
Claim 2: 
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels.
Claim 3:
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels.
Claim 3:
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels.
Claim 4:
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are black subpixels.
Claim 4:
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are black subpixels.
Claim 5: 
wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are the first viewpoint subpixels or the second viewpoint subpixels.
Claim 5: 
wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are the first viewpoint subpixels or the second viewpoint subpixels.
claim 6: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea or the second subarea is 1/2 subpixel area are black subpixels.

claim 6: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea or the second subarea is 1/2 subpixel area are black subpixels.

Claim 7:
wherein the slit grating is disposed on a display surface of the 2D display panel; and a distance h between the lenticular lens grating and the 2D display panel is:
 
    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale

in which a refers to a size of each subpixel in the row direction; s refers to a distance between the slit grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to an odd number which is three or more.
Claim 7:
wherein the slit grating is disposed on a display surface of the 2D display panel; and a distance h between the lenticular lens grating and the 2D display panel is:
 
    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale

in which a refers to a size of each subpixel in the row direction; s refers to a distance between the slit grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to an odd number which is three or more.
Claim 9: wherein the interval between the central axes of the adjacent light-shielding strips is equal to the size of 3, 5 or 7 subpixels in the row direction.
wherein the interval between the central axes of the adjacent light-shielding strips is equal to the size of 3, 5 or 7 subpixels in the row direction.
Claim 10: wherein a ratio of a size of each subpixel in the row direction to a size of each subpixel in the column direction is 1:3.
Claim 10: wherein a ratio of a size of each subpixel in the row direction to a size of each subpixel in the column direction is 1:3.
Claim 12: A three dimensional (3D) display device, comprising a two dimensional (2D) display panel and a lenticular lens grating superimposed on the 2D display panel, wherein the 2D display panel includes a plurality of subpixels sequentially arranged in a row direction and a column direction; the lenticular lens grating includes a plurality of lenticular lens units which are parallel to each other;
an angle formed between a central axis of each of the lenticular lens units and the column direction is an acute angle;

an area between two edges on both sides of the central axis of each lenticular lens unit is divided into a first subarea and a second subarea by the central axis; subpixels whose area falling into the first subarea is greater than 1/2 subpixel area are first viewpoint subpixels; and subpixels whose area falling into the second subarea is greater than 1/2 subpixel area are second viewpoint subpixels.
Claim 13: wherein a size in the row direction of each lenticular lens unit is equal to that of an odd number of subpixels in the row direction, and the odd number is three or more.
Claim 13: A three dimensional (3D) display device, comprising a two dimensional (2D) display panel and a lenticular lens grating superimposed on the 2D display panel, wherein the 2D display panel includes a plurality of subpixels sequentially arranged in a row direction and a column direction; the lenticular lens grating includes a plurality of lenticular lens units which are parallel to each other;
an angle formed between a central axis of each of the lenticular lens units and the column direction is an acute angle;

an area between two edges on both sides of the central axis of each lenticular lens unit is divided into a first subarea and a second subarea by the central axis; subpixels whose area falling into the first subarea is greater than 1/2 subpixel area are first viewpoint subpixels; and subpixels whose area falling into the second subarea is greater than 1/2 subpixel area are second viewpoint subpixels;
a width of each lenticular lens unit is equal to a size of an odd number of subpixels in the row direction, and the odd number is three or more;
Claim 14: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels.
Claim 14: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels.
Claim 15: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels.
Claim 15: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels.
Claim 16: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are 1/2 subpixel area are black subpixels.
Claim 16: wherein subpixels whose area falling into the first subarea and area falling into the second subarea are 1/2 subpixel area are black subpixels.
Claim 17: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are the first viewpoint subpixels or the second viewpoint subpixels.
Claim 17: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are the first viewpoint subpixels or the second viewpoint subpixels.
Claim 18: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are black subpixel
Claim 18: wherein subpixels whose area falling into the first subarea or the second subarea is 1/2 subpixel area and whose area is outside the first subarea and the second subarea is 1/2 subpixel area are black subpixel
Claim 20: comprising: applying driving signals corresponding to a first viewpoint image and a second viewpoint image to the first viewpoint subpixels and the second viewpoint subpixels respectively according to image information to be displayed.
Claim 24: comprising: applying driving signals corresponding to a first viewpoint image and a second viewpoint image to the first viewpoint subpixels and the second viewpoint subpixels respectively according to image information to be displayed.


	Furthermore, there is no apparent reason why applicant was prevented from
presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158
USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al (WO 2015/198606 A1, hereafter Smith). 
Regarding Claim 1, Smith teaches (Figs. 2,3,4,12) a three dimensional (3D) display device (autostereoscopic 3D system, page 1, para 1, lines 1-4, NP6-3 system, page 7, para 28, lines 11-13) comprising
	 a two dimensional (2D) display panel (image display panel with LR subpixels) and a slit grating (parallax barrier 31, page 5, para 23, lines 2-5) superimposed on the 2D display panel (image display panel with LR subpixels), 
	wherein the 2D display panel (image display panel with LR subpixels) includes a plurality of subpixels (LR subpixels) sequentially arranged in a row direction and a column direction (Fig. 3, NP-6, pixels in row and columns); 
	the slit grating (parallax barrier 31) includes a plurality of light-transmitting strips (barrier aperture) and a plurality of light-shielding strips (barriers) which are parallel to each other and alternately and periodically arranged (parallax barrier as in Fig. 2);
an angle (slant, page 6, para 24, lines 1-12, slope is 1:1 or 45 degrees which is an acute angle slope) formed by a central axis of each of the light-transmitting strips (barrier apertures) or a central axis of each of the light-shielding strips (barriers) and the column direction is an acute angle (slant, page 6, para 24, lines 1-12, slope is 1:1 or 45 degrees which is an acute angle slope);
an area between the central axes of two adjacent light-shielding strips (barriers) is divided into a first subarea (subarea with R subpixels) disposed on a first side and a second subarea (subarea with L subpixels) disposed on a second side by a central axis of a light-transmitting strip (barrier apertures) between the two adjacent light-shielding strips (barriers); 
subpixels whose area falling into the first subarea (subarea with R subpixels) is greater than 1/2 subpixel area (1/2 of a subpixel area) are first viewpoint subpixels (R subpixels); and subpixels whose area falling into the second subarea (subarea with L subpixels) is greater than 1/2 subpixel area are second viewpoint subpixels (L subpixels) (see annotated Fig. 4 below).


    PNG
    media_image2.png
    671
    379
    media_image2.png
    Greyscale


Regarding Claim 11, Smith teaches the 3D display device according to claim 1, 
	wherein the plurality of subpixels includes red (R) subpixels, green (G) subpixels and blue (B) subpixels which are sequentially 21C15W8157.O1 US.CA and repeatedly arranged in the row direction (red, green, blue subpixels, for every row, pg 10, lines 15-16, fig 7, NP6-3s, Smith); 
	and the first viewpoint subpixels (R subpixels, Smith) or the second viewpoint subpixels (L subpixels, Smith) are respectively right-eye image subpixels and left-eye image subpixels.
Regarding Claim 12, Smith teaches (Figs. 2,3,4,12) a three dimensional (3D) display device (autostereoscopic 3D system, page 1, para 1, lines 1-4, NP6-3 system, page 7, para 28, lines 11-13) comprising 
	a two dimensional (2D) display panel (image display panel with LR subpixels) and 
	a lenticular lens grating (parallax optic, page 5, para 23, lines 2-5, lenticular array, page 13, para 43, lines 1-10) superimposed on the 2D display panel (image display panel with LR subpixels), 
	wherein the 2D display panel (image display panel with LR subpixels) includes a plurality of subpixels (LR subpixels) sequentially arranged in a row direction and a column direction (Fig. 3, NP-6, pixels in row and columns); 
	the lenticular lens grating (parallax optic, lenticular lens grating) includes a plurality of lenticular lens units (lenticular array, page 13, para 43, lines 1-10) which are parallel to each other and alternately and periodically arranged (similar to parallax barrier as in Fig. 2);
	an angle (slant, page 6, para 24, lines 1-12, slope is 1:1 or 45 degrees which is an acute angle slope) formed between a central axis of each of the lenticular lens units (lenticules) and the column direction is an acute angle (slant, page 6, para 24, lines 1-12, slope is 1:1 or 45 degrees which is an acute angle slope);
	an area between two edges on both sides of the central axes of each lenticular lens (lenticules of the lenticular array, page 13, para 43, lines 1-10) is divided into a first subarea (subarea with R subpixels) and a second subarea (subarea with L subpixels) by the central axis (similar to fig 4 with parallax barrier replaced by lenticular array and the slit of the barrier is replaced by a lenticule lens and the central axis of the aperture being the central axis of the lens) ;
	subpixels whose area falling into the first subarea (subarea with R subpixels) is greater than 1/2 subpixel area (1/2 of a subpixel area) are first viewpoint subpixels (R subpixels); and subpixels whose area falling into the second subarea (subarea with L subpixels) is greater than 1/2 subpixel area are second viewpoint subpixels (L subpixels).   (see annotated Fig. 4 above).
Regarding Claim 20, Smith teaches the display method of the 3D display device according to claim 1, comprising: 
applying driving signals (drive signals for image display with LR pixels) corresponding to a first viewpoint image (Right image) and a second viewpoint image (Left image) to the first viewpoint subpixels (R subpixels) and the second viewpoint subpixels (L subpixels) respectively according to image information to be displayed (image display panel with LR pixel is driven usually by driving signals, Fig. 2, Smith).

Claims 2-3,5,14,15,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2015/198606 A1, hereafter Smith) and further in view of Song et al (US 2014/0313296 A1, hereafter Song).
Regarding Claim 2, Smith teaches the 3D display device according to claim 1.
However, Smith does not teach
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels 
	Smith and Song are related as 3D displays.
	Song teaches (Fig. 5C),
wherein subpixels (B, spare or Blank subpixels, page 4, para 53, lines 1-15) whose area falling into the first subarea  and area falling into the second subarea (Blank subpixels could be divided into two parts with first part falling under first subarea of left pixels and second part falling under second subarea of right pixels) are both 1/2 subpixel area (portion of content of spare pixels B into subarea of left pixel and subarea of R pixels may have same ratio of ½, page 4, para 55, lines 1-6) are the first viewpoint subpixels (portion of content of spare pixels B are left subpixel areas, page 4, para 55, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Song such that subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels for the purpose of cancelation of cross talk (page 4, para56, lines 13-14).
Regarding Claim 3, Smith teaches the 3D display device according to claim 1, 	However Smith does not teach
	wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels 
	Smith and Song are related as 3D displays.
	Song teaches (Fig. 5C),
wherein subpixels (B, spare or Blank subpixels, page 4, para 53, lines 1-15) whose area falling into the first subarea  and area falling into the second subarea (Blank subpixels could be divided into two parts with first part falling under first subarea of left pixels and second part falling under second subarea of right pixels) are both 1/2 subpixel area (portion of content of spare pixels B into subarea of left pixel and subarea of R pixels may have same ratio of ½, page 4, para 55, lines 1-6) are the second viewpoint subpixels (portion of content of spare pixels B are right subpixel areas, page 4, para 55, lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Song such that subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels for the purpose of cancelation of cross talk (page 4, para56, lines 13-14).
Regarding Claim 5, Smith-Song teaches the 3D display device according claim 2, 	wherein subpixels (L or R sub pixels) whose area falling into the first subarea (L subarea) or the second subarea (R subarea)  is 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7 below, smith) and whose area is outside the first subarea (R subarea) and the second subarea (L subarea)  is 1/2 subpixel area are the first viewpoint subpixels (R subpixels) or the second viewpoint subpixels (L subpixels).  
Annotated Smith’s Fig. 7

    PNG
    media_image3.png
    327
    324
    media_image3.png
    Greyscale

Regarding Claim 14, Smith teaches the 3D display device according to claim 12.
However, Smith does not teach
wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the first viewpoint subpixels 
	Smith and Song are related as 3D displays.
	Song teaches (Fig. 5C),
wherein subpixels (B, spare or Blank subpixels, page 4, para 53, lines 1-15) whose area falling into the first subarea  and area falling into the second subarea (Blank subpixels could be divided into two parts with first part falling under first subarea of left pixels and second part falling under second subarea of right pixels) are both 1/2 subpixel area (portion of content of spare pixels B into subarea of left pixel and subarea of R pixels may have same ratio of ½, page 4, para 55, lines 1-6) are the first viewpoint subpixels (portion of content of spare pixels B are left subpixel areas, page 4, para 55, lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Song such that subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels for the purpose of cancelation of cross talk (page 4, para56, lines 13-14).
Regarding Claim 15, Smith teaches the 3D display device according to claim 12, 	However Smith does not teach
	wherein subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels 
	Smith and Song are related as 3D displays.
	Song teaches (Fig. 5C),
wherein subpixels (B, spare or Blank subpixels, page 4, para 53, lines 1-15) whose area falling into the first subarea  and area falling into the second subarea (Blank subpixels could be divided into two parts with first part falling under first subarea of left pixels and second part falling under second subarea of right pixels) are both 1/2 subpixel area (portion of content of spare pixels B into subarea of left pixel and subarea of R pixels may have same ratio of ½, page 4, para 55, lines 1-6) are the second viewpoint subpixels (portion of content of spare pixels B are right subpixel areas, page 4, para 55, lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Song such that subpixels whose area falling into the first subarea and area falling into the second subarea are both 1/2 subpixel area are the second viewpoint subpixels for the purpose of cancelation of cross talk (page 4, para56, lines 13-14).
Regarding Claim 17, Smith-Song teaches the 3D display device according claim 14, 	wherein subpixels (L or R sub pixels) whose area falling into the first subarea (L subarea) or the second subarea (R subarea)  is 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7 above, smith) and whose area is outside the first subarea (R subarea) and the second subarea (L subarea)  is 1/2 subpixel area are the first viewpoint subpixels (R subpixels) or the second viewpoint subpixels (L subpixels).  

Claims 4,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2015/198606 A1, hereafter Smith) and further in view of Niioka et al (US 2012/0113100 A1, hereafter Niioka).
Regarding Claim 4, Smith teaches the 3D display device according to claim 1, 
	wherein subpixels (L or R sub pixels) whose area falling into the first subarea (R subarea) and area falling into the second subarea (L subarea) are both 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7) are white subpixels (transparent pixels with pixel information are white pixels) (annotated Fig. 7 above).  
	However, Smith does not teach
the sub-pixels whose area falling into first and second sub areas are black subpixels.
	Smith and Niioka are related as 3D displays.
	Niioka teaches (Fig. 8,9),
the pixels who area falling into first and second sub areas (Left or Right eye pixels, page 9, para 183, lines 1-8) are black pixels (left pixel displays black, LBRW and right pixels display black, RBLW, two pixels display black, RBLB, page 9, para 190, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Niioka such that the pixels who area falling into first or second sub areas are black pixels for the purposes of utilizing a realistic pixel display with a distribution of black and white sub-pixels.
Regarding Claim 16, Smith teaches the 3D display device according to claim 12, 
	wherein subpixels (L or R sub pixels) whose area falling into the first subarea (R subarea) and area falling into the second subarea (L subarea) are both 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7) are white subpixels (transparent pixels with pixel information are white pixels) (annotated Fig. 7 above).  
	However, Smith does not teach
the sub-pixels whose area falling into first and second sub areas are black subpixels.
	Smith and Niioka are related as 3D displays.
	Niioka teaches (Fig. 8,9),
the pixels who area falling into first and second sub areas (Left or Right eye pixels, page 9, para 183, lines 1-8) are black pixels (left pixel displays black, LBRW and right pixels display black, RBLW, two pixels display black, RBLB, page 9, para 190, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Niioka such that the pixels who area falling into first or second sub areas are black pixels for the purposes of utilizing a realistic pixel display with a distribution of black and white sub-pixels.

Claims 6,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2015/198606 A1, hereafter Smith) in view of Song et al (US 2014/0313296 A1, hereafter Song) and further in view of Niioka et al (US 2012/0113100 A1, hereafter Niioka).
Regarding Claim 6, Smith-Song teaches the 3D display device according to claim 2, 
	wherein subpixels (L or R sub pixels, Smith) whose area falling into the first subarea (R subarea) or the second subarea (L subarea)  is 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7) and whose area is outside the first subarea (R subarea) and the second subarea (L subarea)  is ½ subpixel area are white pixels (transparent pixels with pixel information are white pixels) (annotated Fig. 7 above).
	However, Smith-Song does not teach
the sub-pixels whose area falling into first or second sub areas are black subpixels.
	Smith-Song and Niioka are related as 3D displays.
	Niioka teaches (Fig. 8,9),
the pixels who area falling into first or second sub areas (Left or Right eye pixels, page 9, para 183, lines 1-8) are black pixels (left pixel displays black, page 9, para 190, lines 1-7, LBRW, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith-Song to include the teachings of Niioka such that the pixels who area falling into first or second sub areas are black pixels for the purposes of utilizing a realistic pixel display with a distribution of black and white sub-pixels.
Regarding Claim 18, Smith-Song teaches the 3D display device according to claim 14, 
	wherein subpixels (L or R sub pixels) whose area falling into the first subarea (R subarea) or the second subarea (L subarea)  is 1/2 subpixel area (1/2 subpixel area as in annotated Fig. 7) and whose area is outside the first subarea (R subarea) and the second subarea (L subarea)  is ½ subpixel area are white pixels (transparent pixels with pixel information are white pixels) (annotated Fig. 7 above).
	However, Smith-Song does not teach
the sub-pixels whose area falling into first or second sub areas are black subpixels.
	Smith-Song and Niioka are related as 3D displays.
	Niioka teaches (Fig. 8,9),
the pixels who area falling into first or second sub areas (Left or Right eye pixels, page 9, para 183, lines 1-8) are black pixels (left pixel displays black, page 9, para 190, lines 1-7, LBRW, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith-Song to include the teachings of Niioka such that the pixels who area falling into first or second sub areas are black pixels for the purposes of utilizing a realistic pixel display with a distribution of black and white sub-pixels.
Claims 7,19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2015/198606 A1, hereafter Smith) and further in view of Yoshida et al (US 2012/0182407 A1, hereafter Yoshida).
Regarding Claim 7, Smith teaches the 3D display device according to claim 1.
	However, Smith does not teach
wherein the slit grating is disposed on a display surface of the 2D display panel; and a distance h between the lenticular lens grating and the 2D display panel is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale

in which a refers to a size of each subpixel in the row direction; s refers to a distance between the slit grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to an odd number which is three or more.
	Smith and Yoshida are related as 3D displays.
	Yoshida teaches (Fig. 1),
	wherein the slit grating (parallax barrier 6, p280, lines 1-3) is disposed on a display surface of the 2D display panel (display unit 2, fig 1); and a distance h (Z, p239, lines 4-6) between the slit grating (parallax barrier 6, p280, lines 1-3) and the 2D display panel (display unit 2, fig 1) is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale
 = (Z = n /2. (ɑPh) . L1 / (W), n=2) (p251, lines 1-3)
in which a (ɑPh, p239, lines 3-5) refers to a size of each subpixel in the row direction; s (L1, p239, lines 3-9) refers to a distance between the slit grating (parallax barrier 6, p280, lines 1-3) and a human-eye viewpoint; L (W, fig 1, p241, lines 1-2) refers to an interpupillary distance of the human eye; and n refers to the number of subpixels corresponding to a slit (n=2, fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Yoshida such that wherein the slit grating is disposed on a display surface of the 2D display panel; and a distance h between the slit grating and the 2D display panel is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale
in which a refers to a size of each subpixel in the row direction; s refers to a distance between the lenticular lens grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to the number of subpixels for the purposes of utilizing arrangements for moire’ cancellation, p22, lines 1-4).
	However, Smith-Yoshida do not teach an odd number which is three or more.
	It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). A person of ordinary skill in the art would have been motivated to modify Smith-Yoshida to have an odd number which is three or more before the effective filing date of the invention for the purposes of designing the display device with optimum moire’ reduction.
Regarding Claim 19, Smith teaches the 3D display device according to claim 12.
	However, Smith does not teach
wherein the lenticular lens grating is disposed on a display surface of the 2D display panel; and a distance h between the lenticular lens grating and the 2D display panel is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale

in which a refers to a size of each subpixel in the row direction; s refers to a distance between the lenticular lens grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to an odd number which is three or more.
	Smith and Yoshida are related as 3D displays.
	Yoshida teaches (Fig. 1),
	wherein the slit grating (parallax barrier 6, p280, lines 1-3)  is disposed on a display surface of the 2D display panel (display unit 2, fig 1); and a distance h (Z, p239, lines 4-6) between the slit grating (parallax barrier 6, p280, lines 1-3) and the 2D display panel (display unit 2, fig 1) is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale
 = (Z = n /2. (ɑPh). L1 / (W), n=2) (p251, lines 1-3)
in which a (ɑPh, p239, lines 3-5) refers to a size of each subpixel in the row direction; s (L1, p239, lines 3-9) refers to a distance between the slit grating (parallax barrier 6, p280, lines 1-3) and a human-eye viewpoint; L (W, fig 1, p241, lines 1-2) refers to an interpupillary distance of the human eye; and n refers to the number of subpixels corresponding to a slit (n=2, fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Yoshida such that wherein the lenticular lens grating is disposed on a display surface of the 2D display panel; and a distance h between the slit grating and the 2D display panel is:

    PNG
    media_image1.png
    56
    96
    media_image1.png
    Greyscale
in which a refers to a size of each subpixel in the row direction; s refers to a distance between the lenticular lens grating and a human-eye viewpoint; L refers to an interpupillary distance of the human eye; and n refers to the number of subpixels for the purposes of utilizing arrangements for moire’ cancellation, p22, lines 1-4).
	However, Smith-Yoshida do not teach an odd number which is three or more.
	It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). A person of ordinary skill in the art would have been motivated to modify Smith-Yoshida to have an odd number which is three or more before the effective filing date of the invention for the purposes of designing the display device with optimum moire’ reduction.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 2015/198606 A1, hereafter Smith) and further in view of Fukushima et al (US 2005/0259323 A1, hereafter Fukushima).
Regarding Claim 10, Smith teaches the 3D display device according to claim 1.
	However, Smith teaches 
	 wherein a ratio of a size of each subpixel in the row direction to a size of each subpixel in the column direction is 1:3. 
 	Smith and Fukushima are related as 3D displays.
Fukushima teaches (fig 2), a 3D device (p62, lines 1-4)
	wherein a ratio of a size of each subpixel in the row direction to a size of each subpixel in the column direction is 1:3 (aspect ratio of vertical to horizontal size of sub-pixels is 3:1, p62, lines 9-14). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Smith to include the teachings of Fukushima such a ratio of a size of each subpixel in the row direction to a size of each subpixel in the column direction is 1:3 for the purpose of utilizing typical subpixel shapes in resolution balancing techniques (p16, lines 1-3).

Allowable Subject Matter
Claims 8,9,13, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi							6/15/2022Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872